Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: “iamge” in line 7 should be --image--.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a machine and a process, which are statutory categories of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. Claims 1-20 recite the steps of a system to: receive an indication that a player has inserted a wagering ticket into an acceptor of a gaming device; cause an image capture device to generate a digital image of the wagering ticket; and digitally alter the digital image of the wagering ticket to form a digitally altered digital image comprising: a paid indication indicative that the wagering ticket has been redeemed; an amount indication indicative of an amount paid for the wagering ticket; and a time indication indicative of a time period associated with redemption of the wagering ticket.

These limitations recite an abstract idea of organizing human activity. According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping. 

The claim recite a player interacting with a system to redeem a wagering ticket.  Similarly to a user interacting with a computer for online shopping, the claim recites an 

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 

-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The image capture device is sued to capture the wagering ticket to generate a digital image. This is a generic digital camera. The processor, memory, gaming device and image capture device are generic computer or computer components used to perform the abstract idea of managing interactions. The processor, memory, gaming device and image capture device are used to implement the game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.

Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The claim also includes limitations of altering a digital image, the digital image comprising a paid indication, an amount indication, and a time indication. These limitations recite the abstract idea. They do not include additional elements that is sufficient to ensure that the claims amount to significantly more than the exception.
Assuming that the limitations are additional elements, the steps of altering a digital image of a ticket the digital image comprising a paid indication, an amount indication, and a time indication are steps of recording a redeemed wagering ticket. The courts have ruled that electronic record keeping is well known, routine and conventional.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).



Claims 6, 10-11 recites storing the digital image in a database, the data comprising: an encoded paid indication, and encoded amount indication and an encoded time indication. In addition, the limitations of encoding the indications recite how the file is stored electronically. All digital files are encoded so that it can be read by a computer. Storing the image file in a database is well known, routine and conventional (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).). 
Claim 12 recite deleting the image from the database which is also a conventional activity of record keeping.

Claims 14-17 incorporate the same elements as the claims above and have been considered above.

Claim 18 incorporates similar limitations as claim 1 and additional limitations of an image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device; a gaming device manager device in 
An image host device comprising an acceptor, the acceptor comprising a ticket scanning device and an image capture device to generate a digital image of a wagering ticket is well known, routine and conventional. The courts have recognized that a computer or an electronic device to electrically scan or extract data from a physical document is well known routine and convention.
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition);

The elements of a gaming device manager device in communication with the image host device; a sports wagering system device in communication with the gaming device manager device; a first communication link between the gaming device manager device and the image host device; a second communication link between the sports wagering system device and the gaming device manager device are directed to generic computer devices or computer components to transmit information over a data network. The courts have ruled that transmitting data over a network is well known routine and conventional.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Claims 19-20 incorporate the same elements as the claims above and have been considered above.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10-11, 13-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over GeWeTe - Cash Handling Technology; Cash-Center-Compact-.

1. Gewete discloses a system (GeWeTe Cash center device illustrated at 0:14 is part of a system) for redeeming sports wagering tickets comprising: 
a processor circuit and a memory coupled to the processor circuit, the memory comprising machine-readable instructions that, when executed by the processor circuit (GeWeTe Cash center device inherently comprises a processor circuit and memory since it is an electronic computing device); cause the processor circuit to:
receive an indication that a player has inserted a wagering ticket (“wagering ticket” or a ticket from a wagering gaming machine when the user cashes out, 0:10-0:12) into an acceptor (0:14);
cause an image capture device to generate a digital image of the wagering ticket (digital image of the ticket on the display at 0:18); and redeeming wagering ticket for an amount (i.e. amount 198,000 as illustrated at 0:18, redeemed at 0:20-0:29).

Gewete discloses the claimed invention as discussed above but fails to teach that the acceptor is an acceptor of a gaming device;
digitally alter the digital image of the wagering ticket to form a digitally altered digital image comprising:
a paid indication indicative that the wagering ticket has been redeemed; 
an amount indication indicative of an amount paid for the wagering ticket; and

Nevertheless such modification would have been obvious to one of ordinary skilled in the art as discussed below.

In an analogous art to gaming systems, Crivelli discloses a gaming system that provides a wagering ticket of a wagering game (paragraph 45). The wagering game can be a sporting event (paragraph 45). Crivelli discloses that the tickets can be accepted by a ticket accepter of a gaming machine (paragraphs 45, 51) and redeemed at a gaming machine (paragraphs 53-55, 60).  This will allow gaming devices to also function as a ticker redemption device and would reduce the need of separate redemption kiosks. It would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Gewete’s system and receive an indication that the player has inserted a wagering ticket into an acceptor of a gaming device in order to provide the predictable result of allowing gaming devices to redeem the wagering ticket.

Furthermore, in an analogous art to redeeming tickets, Vitti discloses a system that digitally marks voucher tickets. Vitti discloses a digital image of a ticket comprising a value (i.e. voucher ticket valued for $20 in Fig. 6a). Once the ticket is redeemed, the voucher is digitally altered by permanently marking the voucher “redeemed” (paragraph 23). The redemption code (82 in Fig. 7) is part of the redeemed digital voucher (paragraph 23). The digital image of the ticket comprises: a paid indication indicative that the wagering ticket has been redeemed (Code 82, along with “Congratulations! This 

6. Gewete in view of Crivelli and Vitti The system of claim 1, wherein the machine-readable instructions further cause the processor circuit to:
store the digital image in a database; and store data associated with the digital image in the database, the data comprising: an encoded paid indication indicative that the wagering ticket has been redeemed; an encoded amount indication indicative of the amount paid for the wagering ticket; and an encoded time indication indicative of the time period associated with the redemption of the wagering ticket (Vitti discloses that the digital image is permanently marked “redeemed” and displayed on the display device; paragraph 23, Fig. 7. Therefore the data of the digitally altered image is stored a 

10.  Gewete in view of Crivelli and Vitti discloses the system of claim 1, wherein the machine-readable instructions further cause the processor circuit to: store the digitally altered digital image in a database (see claim 6 above).

11. Gewete in view of Crivelli and Vitti discloses the system of claim 10, wherein the machine-readable instructions further cause the processor circuit to: store data associated with the digital image in the database, the data comprising: an encoded paid indication indicative that the wagering ticket has been redeemed; an encoded amount indication indicative of the amount paid for the wagering ticket; and an encoded time indication indicative of the time period associated with the redemption of the wagering ticket (see rejection for claim 6 above).

13. Gewete in view of Crivelli and Vitti discloses the system of claim 1. Gewete also discloses that the ticket has front side and back side (For example, the back side of the ticket can be seen; 0:12, Gewete) and wherein the digitally altered digital image further comprises: a first digitally altered digital image comprising the paid indication, the amount indication, and the time indication (see rejection for claim 1 above). However, Gewete in view of Crivelli and Vitti fails to teach that the digital image comprises a 

14, 16. See rejection for claims 1, 6 above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GeWeTe - Cash Handling Technology; Cash-Center-Compact-Casino; Mar 20, 2017; https://www.youtube.com/watch?v=4FD9GlEKP1k (provided with screenshots) (hereinafter “Gewete”) in view of Crivelli (US 2006/0205482) and Vitti (US 2013/0013389) as applied to claim 10 above, and further in view of Miller (US 2011/0119098).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

White (US 2006/0258439) discloses creating a digital image of a ticket at the time of redemption. White discloses digital image created at the time of redemption is compared with a digital image created at the time of dispensing the ticket.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.